DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10558488. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications comprise substantially the same elements and cover the same subject matter. As can be seen from the table below, taking claim 1 as exemplary, both claims have similar features.
Instant Application: 16678304
U.S. Patent No. 10558488
Claim 1: a computer-implemented method comprising: 
	receiving, by a computing device, a transaction request to execute a program, wherein the program comprises non-Java program components and Java program components; 
	executing, by a transaction middleware of the computing device, the non-Java program components; 

	logging, by the transaction coordinator, updated thread ID data received from a Java Virtual Machine (JVM) container and the global transaction ID data in the recoverable transaction log store after execution of the Java program components by the JVM container, wherein the updated thread ID data is mapped to the global transaction ID data.


receiving, by a computing device, a transaction request to execute a program, wherein the program comprises non-Java program components and Java program components; 

transferring, by the transaction middleware, the Java program components to a transaction coordinator of the computing device, along with thread ID data and the global transaction ID data; 
storing, by the transaction coordinator, the thread ID data and the global transaction ID data in a recoverable transaction log store; 
propagating, by the transaction coordinator, a name of the Java program components to a Java Virtual Machine (JVM) container; 
executing, by the JVM container, the Java program components; returning, by the JVM container, a result of the execution of the Java program components to the transaction coordinator; sending, by the JVM container, updated thread ID data to the transaction coordinator; and 
logging, by the transaction coordinator, the updated thread ID data and the global transaction ID data, wherein the updated thread ID data is mapped to the global transaction ID data. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
As per claim 1, it is unclear what is meant by “updated thread ID data” (i.e. there is no step showing how or when thread ID data is updated.). Independent claims 8 and 15 contain similar language and are rejected for the same reasons. Further claims 2-7, 9-14 and 16-20 are rejected similarly based on their dependency to claims 1, 8 and 15.		
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spender et al. (United States Patent 6,823,358) in view of Colrain et al. (United States Patent Application Publication 20130066948).

As per claim 1, Spender teaches the invention substantially as claimed including, a computer-implemented method comprising: 
	receiving, by a computing device, a transaction request to execute a program (Column 1, Lines 17-21, many client processes such as application programs can request Services provided by one or more Servers (e.g. a transactional resource manager program, or any other process having a server/client relationship to the requester processes)), wherein the program comprises non-Java program components (Column 3, Lines 25-32, the invention is implementable in IBM Corporation's LANDP retail banking middleware solution, which allows client applications to access a range of LANDP services in a client-server model. LANDP client applications written typically in C or COBOL make requests to LANDP servers which may be local, or remote on anothermachine.in the LAN; and Column 4, Lines 38-46, the manager and and Java program components (Column 2, Lines 40-46, The invention is particularly advantageous for providing Java client Support for a legacy computer program, where multiple concurrent client access is desired. This is of particular benefit when the Java Support is required to enable the legacy program to interoperate with a Web application server which has multiple Servlet threads running within its JVM to service multiple concurrent clients (Web Browsers)); 
	transferring, by the transaction middleware (Column 3, Lines 32-37, each workstation in the LAN runs a LANDP supervisor process which acts as a coordinator and router of requests, determining whether a request is for local or remote services and, if remote, passing the request to a LAN server component which maps workstation IDs to network addresses;), the Java program components to a transaction coordinator of the computing device (Column 4, Lines 12-22, A manager application runs on the machine on which the Java Virtual Machine (JVM) containing the multiple LANDP client applications is running. The manager object on instantiation creates a number of dispatcher processes, each with its own unique Process ID. Each Java client within the JVM makes a call to the manager application requesting to register itself with one of the dispatcher processes. A Java client which has successfully registered with the manager will then have access to a dispatcher process that it can route its requests through; and Column 4, Lines 21-26, Requests from the Java client are made by calling a send() method. This method is preferably implemented in native code and routes the request not to the LANDP , along with thread ID data (Column 3, Lines 17-19, communicating processes are identified using a process identifier; and Column 3 Lines 37-43, LANDP servers receive requests from LANDP clients. The source of the request is determined by the WorkStation ID of the machine the client is running on (the workStation ID is a two character ID assigned when a LANDP workgroup is set up) and the Process ID of the client application which is unique on the respective client machine) and global transaction ID data (Abstract, creating a set of dispatcher processes and associating one with each requester process. Then requests which are sent to a server process for processing are sent via the respective dispatcher process and its unique process ID is attached to the request. The server process can now use the dispatcher process ID to differentiate between requester clients; and Column 2, Lines 24-26, attaching the unique identifier of the dispatcher process to the request and then forwarding the request to the server process), wherein the thread ID data and the global transaction ID data are stored in a recoverable transaction log store (Column 6, Lines 60-65, the service object 240 maintains a table of RmtReq objects to dispatcher processes); and
	logging, by the transaction coordinator, updated thread ID data received from a Java Virtual Machine (JVM) container and the global transaction ID data in the recoverable transaction log store after execution of the Java program components by the JVM container (Abstract, creating a set of dispatcher processes and associating one with each requester process. Then requests which are sent to a server process for processing are sent via the respective dispatcher process and its unique process ID is attached to the request. The server process can now use the dispatcher process ID to differentiate between requester clients; and JVM 200 runs as one process and there are two RmtReq objects 210,220 present, which are instantiated 290 to represent two clients…. The RmtReq class implements a register() method. This in turn calls 300 the service module 240 to request a dispatcher process 250,260 in which to send requests to a LANDP supervisor 270. The Service module 240 is running permanently and performs the job of creating 310 dispatcher processes 250, 260 and then assigning them 310 to RmtReq objects 210,220 accordingly), wherein the updated thread ID data is mapped to the global transaction ID data (Column 6, Lines 61-67, the service object 240 maintains a table of RmtReq objects to dispatcher processes; see also column 7, lines 1-10)

	Although Spender teaches processing local requests written in a language like COBOL and offloading JAVA requests (Column 3, Lines 28-37, LANDP client applications written typically in C or COBOL make requests to LANDP servers which may be local, or remote on another machine.in the LAN. Each WorkStation in the LAN runs a LANDP supervisor process which acts as a co-ordinator and router of requests, determining whether a request is for local or remote Services and, if remote, passing the request to a LAN server component which maps workstation IDs to network addresses; and Column 4, Lines 12-22, A manager application runs on the machine on which the Java Virtual Machine (JVM) containing the multiple LANDP client applications is running. The manager object on instantiation creates a number of dispatcher processes, each with its own unique Process ID. Each Java client within the JVM makes a call to the manager application requesting to register itself with one of the dispatcher processes. A Java client which has successfully registered with the manager will then have access to a dispatcher process that it can route its requests through). Spender fails to specifically teach, executing, by a transaction middleware of the computing device, the non-Java program components.
	 
However, Colrain teaches, executing, by a transaction middleware of the computing device, the non-Java program components ([0012], PL/SQL commands may be sent to a database server to cause the database server to perform a variety of actions as the PL/SQL commands are executed. The database server may also receive and execute Java-based commands, remote procedure call commands, or commands that conform to other programming languages or constructs; [0057], The server saves a Logical Transaction Identifier ("LTXID") at commit for transactions against the database. These transactions may include, for example, transactions executed using auto-commit, from inside PL/SQL, from inside server side Java, from remote transactions, from parallel transactions, from distributed transactions, and from callouts that cannot otherwise be identified using generic means. The server uses the LTXID to support at-most-once execution semantics; [0059], the server keeps track of work that is committed for a set of commands associated with an LTXID. The server may identify whether work was committed as part of a top-level call (client to server), or was embedded in a procedure such as a PL/SQL or Java procedure at the server or was part of a commit operation that involved returning other information such as out binds or returned messages; and [0081], the set of commands may include a command that makes an explicit change to the session state. For example, a command may change a language that should be used for the session).

	Spender and Colrain are analogous because they are both related to distributed transaction processing. Spender teaches a method of transaction processing by assigning unique (Abstract, creating a set of dispatcher processes and associating one with each requestor process. Then requests which are sent to a server process for processing are Sent via the respective dispatcher process and its unique process ID is attached to the request. The server process can now use the dispatcher process ID to differentiate between requester clients; and Column 4, Lines 12-22, A manager application runs on the machine on which the Java Virtual Machine (JVM) containing the multiple LANDP client applications is running. The manager object on instantiation creates a number of dispatcher processes, each with its own unique Process ID. Each Java client within the JVM makes a call to the manager application requesting to register itself with one of the dispatcher processes. A Java client which has successfully registered with the manager will then have access to a dispatcher process that it can route its requests through).  Colrain teaches a method of transaction processing using unique identifiers (Abstract, managing transactional sets of commands sent from a client to a server for execution. A first server reports logical identifiers that identify transactional sets of commands to a client. The first server commits information about a set of commands to indicate that the set has committed. A second server receives, from the client, a request that identifies the set based on the logical identifier that the client had received. The second server determines whether the request identified the latest set received for execution in a corresponding session and whether any transactions in the set have not committed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Spender would be modified with the commit mechanism taught by Colrain in order to map identifiers for distributed transaction processing. Therefore, it would have been obvious to combine the teachings of Spender and Colrain. 

As per claim 3, Colrain teaches, further comprising: 
	issuing, by the transaction middleware, a transaction resolution message to the transaction coordinator ([0150], After the application has issued the first change creating first redo in step 814, two commit callbacks are registered in step 816: the pre -commit callback and the post -commit callback); 
	issuing, by the transaction middleware, a prepare message to the transaction coordinator to prepare for commitment any work performed for the transaction ([0150], In step 818, the pre -commit callback is invoked before the transaction is committed to disk in step 820); 
	selecting, by the transaction coordinator, a connection handler based on the global transaction ID from the transaction middleware ([0049], In one embodiment, the connection object is a JDBC connection object or OCI service handle or ODP.Net connection object. The client application gets the connection object from a client library, and the client library uses the connection object to open a physical connection (socket) to the server. The client library passes information to the server so that the server can authenticate the client and determine the client's privileges); and 
issuing, by the transaction coordinator, an okay command to the transaction middleware to request commit flow back to the transaction middleware ([0151], if an implicit COMMIT is the last item in a PL/SQL execution stack, the server sets the outcome of the commit to COMPLETED; [0152]. a DDL command executes as a combination of a recursive and top level COMMIT depending on the DDL command. The number of COMMITs executed and the level executed is DDL specific. In the example, the DDL command increments the LTXID if the DDL command if any commits occur).

As per claim 4, Colrain teaches, further comprising: 
	issuing, by the transaction middleware, a commit message or a rollback message to the transaction coordinator ([0150], In step 818, the pre -commit callback is invoked before the transaction is committed to disk in step 820); 
	selecting, by the transaction coordinator, a Java database connectivity (JDBC) connection handler from the recoverable transaction log store of the transaction coordinator based on the global transaction ID data received from the transaction middleware ([0049], In one embodiment, the connection object is a JDBC connection object or OCI service handle or ODP.Net connection object. The client application gets the connection object from a client library, and the client library uses the connection object to open a physical connection (socket) to the server. The client library passes information to the server so that the server can authenticate the client and determine the client's privileges); 
	verifying, by the transaction coordinator, the JDBC connection handler ([0049], In one embodiment, the connection object is a JDBC connection object or OCI service handle or ODP.Net connection object. The client application gets the connection object from a client library, …The client library passes information to the server so that the server can authenticate the client and determine the client's privileges); 
	providing, by the transaction coordinator, the JDBC connection handler to the JVM container ([0018], a particular logical connection is represented as a connection object that is exposed to the application and that is mapped to another connection object, which may or may not be exposed to the application, and which may or may not be another logical connection. Through a hierarchy of logical connections, the particular logical connection is mapped to a physical connection; [0048], information about a latest transactional set of commands in a ; and 
	issuing, by the JDBC connection handler, a commit message or a rollback message to the transaction middleware ([0151], if an implicit COMMIT is the last item in a PL/SQL execution stack, the server sets the outcome of the commit to COMPLETED; [0152]. a DDL command executes as a combination of a recursive and top level COMMIT depending on the DDL command. The number of COMMITs executed and the level executed is DDL specific. In the example, the DDL command increments the LTXID if the DDL command if any commits occur).

As per claim 5, Colrain teaches, further comprising: 
	issuing, by the transaction middleware, a recovery message to the transaction coordinator, along with recover global transaction ID data ([0150], In step 818, the pre -commit callback is invoked before the transaction is committed to disk in step 820; [0048], every completed commit operation, or every completed set of commands that includes at least one commit operation, may cause a server instance to provide the client with a new or updated ; 
	selecting, by the transaction coordinator, a JDBC connection handler from the recoverable transaction log store, a JDBC connection handler based on the recovery global transaction ID data received from the transaction middleware ([0049], In one embodiment, the connection object is a JDBC connection object or OCI service handle or ODP.Net connection object. The client application gets the connection object from a client library, and the client library uses the connection object to open a physical connection (socket) to the server. The client library passes information to the server so that the server can authenticate the client and determine the client's privileges); 
	verifying, by the transaction coordinator, the JDBC connection handler ([0049], In one embodiment, the connection object is a JDBC connection object or OCI service handle or ODP.Net connection object. The client application gets the connection object from a client library, …The client library passes information to the server so that the server can authenticate the client and determine the client's privileges); and 
	issuing, by the JDBC connection handler, rollback or commit messages based on a decision received from the transaction middleware during recovery flow ([0151], if an implicit COMMIT is the last item in a PL/SQL execution stack, the server sets the outcome of the commit to COMPLETED; [0152]. a DDL command executes as a combination of a recursive and top level COMMIT depending on the DDL command. The number of COMMITs executed .

As per claim 6, Spender teaches, wherein the non-Java program component is a COBOL program (Column 3, Lines 29-31, LANDP client applications written typically in C or COBOL make requests to LANDP servers which may be local, or remote on another machine).

As per claim 7, Colrain teaches, wherein the Java program is a Java Platform, Standard Edition (J2SE) Java program ([0012], The database server may also receive and execute Java-based commands).

As per claim 8, this is the “computer program product claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.


As per claim 10, this claim is similar to claim 3 and is rejected for the same reasons.

As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons.

As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons.

As per claim 13, this claim is similar to claim 6 and is rejected for the same reasons.

As per claim 14, this claim is similar to claim 7 and is rejected for the same reasons.

As per claim 15, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 16, this claim is similar to claim 3 and is rejected for the same reasons.

As per claim 17, this claim is similar to claim 4 and is rejected for the same reasons.

As per claim 18, this claim is similar to claim 5 and is rejected for the same reasons.

As per claim 20, this claim is similar to claim 7 and is rejected for the same reasons.
	
	Claims 2, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spender-Colrain as applied to claims 1, 8, and 15 and in further view of Shen (United States Patent Application Publication 20150309834).

As per claim 2, Spender teaches, further comprising contacting, by the transaction middleware (Column 3, Lines 32-36, Each workstation in the LAN runs a LANDP supervisor process which acts as a co-ordinator and router of requests, determining whether a request is for local or remote services and, if remote, passing the request to a LAN server component which maps workstation IDs to network addresses), a resource manager server  (Column 4, Lines 12-22, A manager application runs on the machine on which the Java Virtual Machine (JVM) containing the multiple LANDP client applications is running… Each Java client within the JVM makes a call to the manager application requesting to register itself with one of the dispatcher processes. A Java client which has successfully registered with the manager will then have and registering with the resource manager server using the global transaction ID data (Column 4, Lines 12-22, A manager application runs on the machine on which the Java Virtual Machine (JVM) containing the multiple LANDP client applications is running. The manager object on instantiation creates a number of dispatcher processes, each with its own unique Process ID. Each Java client within the JVM makes a call to the manager application requesting to register itself with one of the dispatcher processes. A Java client which has successfully registered with the manager will then have access to a dispatcher process that it can route its requests through), wherein the Java program component communicates with the resource manager server (Column 4, Lines 14-18, The manager object on instantiation creates a number of dispatcher processes, each with its own unique Process ID. Each Java client within the JVM makes a call to the manager application requesting to register itself with one of the dispatcher processes).

	Spender fails to specifically teach, wherein the resource manager server is an extended Architecture compatible resource manager server.
	However, Shen teaches, wherein the resource manager server is an extended Architecture compatible resource manager server ([0009],coordinator for a global transaction operates to propagate a common transaction identifier and information for a resource manager instance to one or more participants of the global transaction in the transactional environment; and [0037], the Oracle Tuxedo system can comply with the Open Group's X/Open standards, including the support of the eXtended Architecture standard for two-phase commit (2PC) processing).
(Abstract, A system and method can support transaction processing in a transactional environment. A coordinator for a global transaction operates to propagate a common transaction identifier and information for a resource manager instance to one or more participants of the global transaction in the transactional environment).  It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination, the combination of Spender-Colrain would be modified with the common transaction identifier mechanism taught by Shen in order to map identifiers for distributed transaction processing. Therefore, it would have been obvious to combine the teachings of Spender-Colrain and Shen. 

As per claim 9, this claim is similar to claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.

As per claim 19, Spender teaches, further comprising instructions to contact, by the transaction middleware, a resource manager server and registering with the resource manager server using the global transaction ID data (Column 2, Lines 15-19, creating a set of dispatcher processes, each having a unique process identifier; associating each of a set of requester processes, which communicate with a server process via a common interpreter process, with a different dispatcher process of said set of dispatcher processes; and Column 4, Lines 14-wherein the non-Java program component is a COBOL program (Column 3, Lines 29-31, LANDP client applications written typically in C or COBOL make requests to LANDP servers which may be local, or remote on another machine) 
	
	Spender fails to specifically teach the resource manager server is an eXtended Architecture compatible resource manager.
	However, Shen teaches, the resource manager server is an eXtended Architecture compatible resource manager ([0009],coordinator for a global transaction operates to propagate a common transaction identifier and information for a resource manager instance to one or more participants of the global transaction in the transactional environment; and [0037], the Oracle Tuxedo system can comply with the Open Group's X/Open standards, including the support of the eXtended Architecture standard for two-phase commit (2PC) processing).
	The same motivation used in the rejection of claim 2 is applicable to the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199